Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Amendment filed August 29, 2022.

3.	Claims 1, 6-8, 11, 12, 15, 16, have been amended, claim 21 has been cancelled, and new claims 22 has been added.

4.	Claims 1-19 and 22 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-19 and 22 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed August 29, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “generating a connected graph including: infrastructure nodes and alarm nodes, each of the infrastructure nodes representing an infrastructure component and each of the alarm nodes representing an alarm generated by an anomaly detection system, first edges connecting at least a portion of the infrastructure nodes, the first edges representing dependencies between infrastructure components, and second edges connecting alarm nodes to infrastructure nodes, the second edges defining an association between an infrastructure component and an alarm, an infrastructure node being connected to an alarm node via a second edge responsive to detection of an anomaly with the infrastructure component represented by the infrastructure node, and the alarm represented by the alarm node indicating the anomaly; computing scores for the infrastructure components based upon the connected graph; and identifying a root cause of an anomaly based, at least in part, on the scores computed for the infrastructure components” as recited in independent claims 1, and similarly recited in independent claims 11 and 16.
Specifically, coupled with the generating of a graph comprising infrastructure nodes, alarm nodes and edges, prior art fails to explicitly disclose, teach, and or suggest, alone or in combination, “an infrastructure node being connected to an alarm node via a second edge responsive to detection of an anomaly with the infrastructure component represented by the infrastructure node”, “computing scores for the infrastructure components based upon the connected graph”, and “identifying a root cause of an anomaly based, at least in part, on the scores computed for the infrastructure components” as claimed.  For at least these reasons above, claims 1-19 and 22 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443